Exhibit 10.1

 

LOGO [g652065g55a61.jpg]

 

November 8, 2018

Kenneth Ferry

Dear Ken:

This letter is intended to set forth the terms of your resignation from
employment with iCAD, Inc. (the “Company”), which includes its divisions,
affiliates, subsidiaries and related companies or entities, and their respective
past, present and future officers, directors, partners, attorneys, employees,
owners, shareholders, insurers and agents and their respective successors and
assigns (collectively with the Company, the “Company Group”). The Company wants
to have an amicable separation with you. Therefore, while under no obligation to
do so, the Company proposes this mutual Separation Agreement (“Agreement”),
which includes a General Release.

The terms of your Agreement are as follows:

1.    Resignation. Your hereby resign your regular full time employment with the
Company effective on the close of business on November 8, 2018 (“Separation
Date”). You also hereby resign from all director, officer and other positions
you hold with the Company Group effective as of the Separation Date. As of the
Separation Date, all compensation and benefits cease except as specifically
identified herein.

2.    Separation Benefits. Subject to your execution and delivery of this
Agreement not later than 11:59 p.m. EST on Thursday, November 8, 2018, the
Company shall provide you with the following payments and benefits:

a.    Accrued Compensation. Subject to the terms of this Agreement, the Company
agrees to pay all applicable earned compensation due to you as of the Separation
Date. Future benefits will no longer accrue as of the Separation Date, including
non-vested benefits, unless specifically addressed herein. Such payment will be
made on the next regular Company payroll date following the Separation Date. The
payment will be subject to all standard federal, state and local payroll
deductions and tax withholdings.

b.    Separation Payments. Subject to the terms of this Agreement, you will be
entitled to receive, as separation payments, fifty-two (52) payments of
$18,076.93, which will be made bi-weekly, and shall be subject to all standard
federal, state and local payroll deductions and tax withholdings. After taking
into the six-month delay required by Section 409A of the Code (as defined
below), the foregoing payments will be paid pursuant to Paragraph 12 and will
start on May 8, 2019.

c.    COBRA Reimbursement. If you validly elect to receive continuation coverage
under the Company’s group health plan pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), the Company shall pay you a monthly
amount such that after all applicable tax withholdings are withheld from such
amount, you shall receive an amount equal to the applicable premium payable for
such COBRA continuation. Such monthly payments shall commence with the first
calendar month following the Separation Date and continue until the earlier to
occur of: (i) the last day of the calendar month that includes the eighteen
(18) month anniversary of the Separation Date; or (ii) the date you cease to be
eligible for COBRA continuation coverage (including, without limitation, by
reason of your failure to timely pay the applicable COBRA premium).

 

 

 

98 Spit Brook Road, Suite 100 Nashua, NH 03062

phone: 603.882.5200      toll free: 866.280.2239      fax: 603.218.6658

www.icadmed.com



--------------------------------------------------------------------------------

LOGO [g652065g55a61.jpg]

 

 

d.    RSUs. The restricted stock units granted to you pursuant to (i) the
Performance-Based Restricted Stock Unit Award Agreement by and between you and
the Company with a grant date of October 18, 2016 (of which, as of the date of
this Agreement, 58,333 were earned, but not yet vested), (ii) the Time-Based
Restricted Stock Unit Award Agreement by and between you and the Company with a
grant date of October 18, 2016 (of which, as of the date of this Agreement,
25,000 shares were not yet vested), and (iii) the Time-Based Restricted Stock
Unit Award Agreement by and between you and the Company with a grant date of
March 22, 2018 (of which, as of the date of this Agreement, 60,000 shares were
not yet vested), shall in each case, continue to vest, and the underlying shares
of Company common stock shall be delivered to you, in accordance with the terms
of such award agreements as if you had been terminated by the Company without
Cause or resigned for Good Reason. Your outstanding restricted stock units are
listed on Exhibit A attached hereto.

e.    Options. Any of your stock options to purchase Company common stock that
are outstanding, vested and exercisable as of immediately prior to the
Separation Date will remain exercisable until the close of business on the 90th
calendar day following the Separation Date. Any options that are not exercised
prior to such deadline will be forfeited without any further action by you or
the Company. Any stock options you hold to purchase Company common stock that
are unvested and/or not exercisable as of immediately prior to the Separation
Date will be forfeited as of the Separate Date without any further action by you
or the Company. Your outstanding stock options are listed on Exhibit B attached
hereto.

3.    Value of Benefits. You acknowledge that the consideration set forth above
in Paragraphs 2(b), 2(c) and 2(d) is satisfactory and adequate in exchange for
your promises and release of claims contained herein. You also acknowledge that,
in return for executing this Agreement, you are receiving consideration to which
you would not otherwise be entitled. In addition, you have received all
compensation that is owed to you, including bonuses, all other forms of
compensation and special incentives. Specifically, you agree that you are not
entitled any other payments under the Employment Agreement.

4.    General Release of Claims. In consideration of the additional compensation
identified above, which you acknowledge you would not be entitled to receive
without executing this General Release, you hereby generally release and
discharge the Company Group from:

a.    Any and all suits, causes of action, complaints, charges, obligations,
demands, or claims of any kind, whether in law or in equity, direct or indirect,
known or unknown (hereinafter “claims”), which you ever had or now have against
the Company arising out of or relating to any matter, thing or event occurring
up to and including the date of this Agreement. You also release the Company
from any and all claims for wrongful discharge, defamation, unfair treatment,
violation of public policy, breach of express or implied contract, intentional
or negligent infliction of emotional distress, any and all tort claims or any
other claim related to your employment with the Company or the termination of
that employment for any and all reasons, up to and including the date of this
Agreement.

b.    Without limiting the generality of the foregoing, you specifically release
the Company from: any claims for unpaid or withheld wages, severance, benefits,
vacation pay, bonuses and/or any other compensation of any kind; any rights or
claims you may have based upon Title VII of the Civil Rights Act of 1964, as
amended, which prohibits discrimination in employment based on race, color,
creed, national origin or sex; the Equal Pay Act, which prohibits paying men and
women unequal pay for equal work; the Lilly Ledbetter Fair Pay Act which
prohibits discrimination in pay on the basis of protected characteristics; the
Americans with Disabilities Act of 1990, as amended which prohibits
discrimination against disabled persons; the Family Medical Leave Act, as
amended, which permits extended time away from work to handle certain family or
medical needs;

 

 

98 Spit Brook Road, Suite 100 Nashua, NH 03062

phone: 603.882.5200      toll free: 866.280.2239      fax: 603.218.6658

www.icadmed.com



--------------------------------------------------------------------------------

LOGO [g652065g55a61.jpg]

 

 

the Employee Retirement Income Security Act, which regulates employment
benefits; the labor and employment laws of your state of residence, which
prohibit discrimination in employment based, inter alia, on race, color,
religion, ancestry, age, sex, or national origin; and any and all other federal,
state or local laws or regulations prohibiting employment discrimination or
which otherwise regulate employment terms and conditions, except as such release
is limited by applicable laws. This is a general release and covers claims that
you know about presently and those that you may not know about up through the
date of this Agreement.

5.    Excluded Claims. Notwithstanding the broad scope of the General Release,
the General Release is not intended to bar any claims that, as a matter of law,
whether by statute or otherwise, may not be waived, such as claims for workers’
compensation benefits, unemployment insurance benefits, violation of SEC rules,
the Dodd-Frank Act and any challenge to the validity of your release of claims
under the ADEA as set forth in this Agreement. Nothing in this Agreement is
intended to interfere with administrative proceedings, such as an EEOC
investigation, provided however, that you waive recovery related to the matters
released herein. Notwithstanding anything to the contrary herein, this Release
shall not extend to (i) any rights to indemnification as required by applicable
law or to which you are entitled pursuant to the certificate of incorporation
(or similar instrument) or bylaws of the Company or any of its subsidiaries (as
in effect at the relevant time) which relate to your service as a director,
officer or employee of such entity, (ii) any applicable insurance policy
covering such indemnification rights, (iii) any rights to enforce this Agreement
or (iv) any of the equity described in Paragraph 2(d) hereof.

6.    Acknowledgement of No Past Actions. To the fullest extent allowed by law,
you promise that you have not and will not file or participate in any claim, or
proceeding against the Company Group, and if subpoenaed or directed to appear or
give testimony in court or in front of a government agency that you will provide
such request to the Company within 48 hours of receipt, and provide reasonable
opportunity for the Company to quash.

7.    No Admission of Liability. The Company’s acceptance of this Agreement
shall not be construed to be an admission of liability, an admission of the
truth of any fact, or a declaration against interest on the part of the Company
Group.

8.    Non-Disparagement. You hereby agree and acknowledge that you will not,
directly or indirectly disparage any of the Company Group or otherwise take any
action which could reasonably be expected to adversely affect the personal or
professional reputation of any of the Company Group. The members of the
Company’s Board of Directors and its executive management team will not,
directly or indirectly disparage you or otherwise take any action which could
reasonably be expected to adversely affect your personal or professional
reputation.

9.    Return of Company Property. Not later than the Separation Date, or as
contemplated by the Parties, you will return all Company property in your
possession, custody, or control, regardless of its location, and including, but
not limited to, files, documents and any copies thereof, computer equipment,
software, personal mobile devices, credit cards, keys, identification badges,
automobiles and any other Company property in your possession to a Company
representative, and you agree not retain copies or distribute to any third-party
any Company Group property, documents or materials in hard copy, digital, or
electronic format. Specifically, you attest that you will return all property
and/or destroy all copies or hard copy files and documents that you have not
returned to the Company on or before the Separation Date. Without limiting the
generality of the foregoing, not later than five (5) days following the
Separation Date you will provide the Company with access to your personal
computer(s) for the purpose of copying and/or deleting any files or other
documents relating in any way to the Company and its business.

 

 

98 Spit Brook Road, Suite 100 Nashua, NH 03062

phone: 603.882.5200      toll free: 866.280.2239      fax: 603.218.6658

www.icadmed.com



--------------------------------------------------------------------------------

LOGO [g652065g55a61.jpg]

 

 

10.    Assistance with Company Matters. You will make yourself available, on a
reasonable basis, if reasonably requested by the Company to assist with the
analysis, defense, preparation or review of other claims, proceedings, or
matters arising during your employment, or litigation for which you have
personal knowledge of the claim and/or for which the Company has valid reason to
seek your assistance. In connection with such assistance, the Company will pay
or reimburse you for all reasonable out of pocket expenses incurred by you in
connection with such cooperation.

11.    Restrictive Covenants. You hereby agree and acknowledge that you will
continue to abide by the restrictions, terms and conditions set forth in
Section 7 of the Employment Agreement. In the event you breach any of the
provisions of Section 7 of the Employment Agreement, the Company may, in
addition to any other remedies it may have at law or equity, immediately and
permanently cease the payments described in Paragraphs 2(b), 2(c) and 2(d)
hereof.

12.    409A. For purposes of the application of Section 409A of the Internal
Revenue Code of 1986 (the “Code”), each payment in a series of payments under
this Agreement will be deemed a separate payment. Notwithstanding anything
herein to the contrary or otherwise, except to the extent any expense,
reimbursement or in-kind benefit provided to you does not constitute a “deferral
of compensation” within the meaning of Section 409A of the Code, and its
implementing regulations and guidance, (i) the amount of expenses eligible for
reimbursement or in-kind benefits provided to you during any calendar year will
not affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to you in any other calendar year, (ii) the reimbursements for expenses
for which you are entitled to be reimbursed shall be made on or before the last
day of the calendar year following the calendar year in which the applicable
expense is incurred and (iii) the right to payment or reimbursement or in-kind
benefits hereunder may not be liquidated or exchanged for any other benefit.
Anything to the contrary herein notwithstanding, all benefits or payments
provided by the Company are intended to be exempt from or comply with
Section 409A of the Code. If you are deemed on the Separation Date to be a
“specified employee”, within the meaning of that term under
Section 409A(a)(2)(B) of the Code and using the identification methodology
selected by the Company from time to time, or if none, the default methodology,
then with regard to any payment or the providing of any benefit described in
Paragraphs 2(b), 2(c) and 2(d), to the extent required to be delayed in
compliance with Section 409A(a)(2)(B) of the Code, and any other payment or the
provision of any other benefit that is required to be delayed in compliance with
Section 409A(a)(2)(B) of the Code, such payment or benefit shall not be made or
provided prior to the earlier of (i) the expiration of the six-month period
measured from the Separation Date or (ii) the date of your death. On the first
day of the seventh month following the Separation Date or, if earlier, on the
date of your death, all payments delayed pursuant to this Paragraph 12 (whether
they would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to you in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.

13.    Governing Law. This Agreement shall be governed by the laws of the state
of Delaware, without regard to conflict of law principles.

14.    Severability. If any term or provision of this Agreement shall be held to
be invalid or unenforceable for any reason, the validity or enforceability of
the remaining terms or provisions shall not be affected, and such term or
provision shall be deemed modified to the extent necessary to make it
enforceable.

 

 

98 Spit Brook Road, Suite 100 Nashua, NH 03062

phone: 603.882.5200      toll free: 866.280.2239      fax: 603.218.6658

www.icadmed.com



--------------------------------------------------------------------------------

LOGO [g652065g55a61.jpg]

 

 

15.    Advice of Counsel. You are hereby advised by the Company, and acknowledge
that you have been advised, in writing, to consult independent legal counsel
before signing this Agreement. You acknowledge that you have carefully read this
Agreement in its entirety, knowingly and voluntarily assent to all the terms and
conditions contained herein, and that you are signing this Agreement of your own
free will.

16.    Entire Agreement; Modification. This Agreement sets forth the
understanding of the parties hereto and supersedes all prior agreements,
discussions and understandings regarding the subject matter hereof, including,
without limitation, Section 5 of the Employment Agreement. This Agreement may
only amended or modified in writing sign by you and the Company.

If you are in agreement, please sign in the appropriate space below, make a copy
for your records, and return the original to me. If you have any questions
regarding the terms of this letter agreement, please feel free to contact me.

 

Sincerely, /s/ Michael Klein

Michael Klein

Chairman of the Board

iCAD, Inc.

Intending to be legally bound, I sign my name below:

 

/s/ Kenneth Ferry

   November 8, 2018

Kenneth Ferry

  

Date

 

 

 

98 Spit Brook Road, Suite 100 Nashua, NH 03062

phone: 603.882.5200      toll free: 866.280.2239      fax: 603.218.6658

www.icadmed.com



--------------------------------------------------------------------------------

LOGO [g652065g55a61.jpg]

 

 

Exhibit A

Unvested Restricted Stock Units

 

Grant Date

  

Vesting Date

  

Tranche

  

Unvested Shares

10/15/16

   3/30/19    Tranche 2    29,167    3/30/20    Tranche 3    29,166

10/18/16

   10/18/19    Tranche 3    25,000

3/22/18

   3/22/19    Tranche 1    20,000    3/22/20    Tranche 2    20,000    3/22/21
   Tranche 3    20,000

 

 

 

98 Spit Brook Road, Suite 100 Nashua, NH 03062

phone: 603.882.5200      toll free: 866.280.2239      fax: 603.218.6658

www.icadmed.com



--------------------------------------------------------------------------------

LOGO [g652065g55a61.jpg]

 

 

Exhibit B

Vested Stock Options

 

Grant Date

  

Grant Price

  

Vested Options

3/29/2011

   $ 5.75    52,173

3/29/2011

   5.75    7,827

7/8/2011

   5.10    60,000

2/7/2012

   2.90    13,333

2/7/2012

   2.90    26,667

9/25/2012

   2.27    10,000

9/25/2012

   2.27    8,062

9/25/2012

   2.27    81,938

9/25/2012

   2.27    19,074

9/25/2012

   2.27    80,926

6/19/2014

   6.68    29,940

6/19/2014

   6.68    30,060

2/5/2015

   9.00    11,111

2/5/2015

   9.00    28,889

 

 

 

98 Spit Brook Road, Suite 100 Nashua, NH 03062

phone: 603.882.5200      toll free: 866.280.2239      fax: 603.218.6658

www.icadmed.com